internal_revenue_service number release date index number -------------------- -------------------------------- ----------------------------- ---------------------------- --------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no --------------- telephone number --------------------- refer reply to cc corp b02 plr-129346-08 date september legend distributing -------------------------------------------------------------------- ----------------------------------- distributing -------------------------------------------------------------------- --------------------------------- distributing -------------------------------------------------------------------- ------------------------------ sub -------------------------------------------------------------------- ---------------------------- controlled -------------------------------------------------------------------- ------------------------------------- controlled -------------------------------------------------------------------- ------------------------------------------------ sub sub foreign sub state a state b --------------------------- ----------------------------------------- --------------------------------------------------- ---------- ------------- plr-129346-08 country c a b c d e date a date b industry ----------- --------------- -------------- ----------------- ----------------- --------------- ----------------- -------------------------- --------------------------- dear --------------- this letter responds to your representative’s letter of date requesting rulings as to the federal_income_tax consequences of a proposed series of transactions the information submitted in that letter and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether any of the distributions described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in plr-129346-08 the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a state a corporation and the common parent of an affiliated_group_of_corporations the distributing group that files a consolidated federal_income_tax return using the accrual_method of accounting and a calendar_year distributing is engaged in industry primarily through its wholly-owned indirect subsidiaries sub and controlled and their subsidiaries distributing is a state a corporation and a direct wholly-owned subsidiary of distributing distributing is a state b corporation and a direct wholly-owned subsidiary of distributing distributing and distributing are holding_companies controlled and sub both state b corporations are direct wholly-owned subsidiaries of distributing controlled a state a corporation is a newly-formed direct wholly- owned subsidiary of distributing controlled has advanced its excess cash to distributing as an intercompany loan the distributing payable as of date a the principal_amount of the distributing payable held by controlled was approximately dollar_figurea certain trademarks relating to the business of the distributing group are owned by sub a wholly-owned second-tier_subsidiary of sub sub licenses certain trademarks to sub a direct wholly-owned subsidiary of controlled the sub license sub sublicenses certain trademarks to controlled and to foreign sub a direct wholly-owned country c subsidiary of controlled together the group sublicense and to third parties the third party sublicenses the third party sublicenses generate royalties to sub of approximately dollar_figureb per year which sub then pays to sub the third party sublicenses expire on date b royalties payable by controlled and foreign sub to sub under the group sublicense have been accrued as payables from controlled and foreign sub to sub the controlled payables and royalties payable by sub to sub under the sub license have been accrued as a payable from sub to sub the sub payable as of date a the principle amount of the controlled payables was approximately dollar_figurec and the principal_amount of the sub payable was approximately dollar_figured proposed transactions for what are represented to be valid business purposes the following series of transactions is proposed plr-129346-08 i sub will distribute a trademark of nominal value to controlled this distribution will be treated by taxpayer as a distribution under sec_301 in which sub will recognize gain if any under sec_311 ii distributing will distribute of the stock of controlled to its shareholder distributing the first internal distribution iii distributing will distribute of the stock of controlled to its shareholder distributing the second internal distribution iv distributing will assume the controlled payables in exchange for i the stock of sub which will be transferred to distributing and ii settlement of the distributing payable the amount by which the amount of the controlled payables exceeds the sum of the fair_market_value of the stock sub plus the amount of the distributing payable will be treated by taxpayer as a contribution by distributing to controlled the controlled contribution v distributing will transfer approximately dollar_figuree and of the stock of controlled to controlled in exchange for of the stock of controlled the contribution vi distributing will distribute of the stock of controlled on a pro_rata basis to holders of shares of distributing common_stock the external distribution no fractional shares will be issued to distributing shareholders instead an independent agent will aggregate and sell on the open market all fractional shares and transfer the proceeds to shareholders otherwise entitled to fractional shares following the external distribution distributing and controlled will operate independently of each other the companies will agree contractually to continue certain transitional arrangements for a limited time after the external distribution in addition the companies will agree to certain mutually beneficial commercial arrangements the commercial agreements between the companies are intended to reflect terms similar to those that would be agreed to by parties bargaining at arm’s length distributing and controlled plan to enter into a separation and distribution agreement a tax_matters_agreement an employee matters agreement a transition services agreement a non-compete agreement a brand licensing agreement and other agreements as appropriate including certain commercial agreements representations distributing has made the following representations in connection with the first internal distribution plr-129346-08 a the indebtedness if any owed by controlled to distributing or any successors to distributing after the first internal distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing in the first internal distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder c the five years of financial information submitted on behalf of the business conducted by distributing 1’s separate_affiliated_group is representative of its present operation and with regard to it there have been no substantial operational changes since the date of the last financial statements submitted d the five years of financial information submitted on behalf of the business conducted by controlled 1’s separate_affiliated_group is representative of its present operation and with regard to it there have been no substantial operational changes since the date of the last financial statements submitted e following the first internal distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees f the first internal distribution will be carried out for the corporate business_purpose of facilitating the external distribution which will be carried out for the corporate business purposes described below the distribution of stock of controlled in the first internal distribution is motivated in whole or substantial part by one or more of these corporate business purposes g the first internal distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both h distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the first internal distribution i except in connection with the continuing transactions under the intercompany agreements no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the first internal distribution j immediately before the first internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and sec_1_1502-13 as currently in effect plr-129346-08 k payments made in connection with continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain transactions and arrangements under the transition services agreement which may be based on cost or cost-plus arrangements and for certain arrangements under the brand licensing agreement l no two parties to the first internal distribution are investment companies as defined in sec_368 and iv m the first internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled n the first internal distribution will not be a disqualified_distribution as defined in sec_355 because immediately after the first internal distribution i no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in distributing that will constitute a or greater interest defined in sec_355 in distributing and ii no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in controlled that will constitute a or greater interest defined in sec_355 in controlled distributing has made the following representations in connection with the second internal distribution aa the indebtedness if any owed by controlled to distributing or any successors to distributing after the second internal distribution will not constitute stock_or_securities bb no part of the consideration to be distributed by distributing in the second internal distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder cc following the second internal distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees dd the second internal distribution will be carried out for the corporate business_purpose of facilitating the external distribution which will be carried out for the corporate business purposes described below the distribution of stock of controlled in the second internal distribution is motivated in whole or substantial part by one or more of these corporate business purposes plr-129346-08 ee the second internal distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both ff distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the second internal distribution gg except in connection with the continuing transactions under the intercompany agreements no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the second internal distribution hh immediately before the second internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and sec_1_1502-13 as currently in effect ii payments made in connection with continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain transactions and arrangements under the transition services agreement which may be based on cost or cost-plus arrangements and for certain arrangements under the brand licensing agreement jj no two parties to the second internal distribution are investment companies as defined in sec_368 and iv kk the second internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor of successor of any such corporation ll the second internal distribution will not be a disqualified_distribution as defined in sec_355 because immediately after the second internal distribution i no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in distributing that will constitute a or greater interest defined in sec_355 in distributing and ii no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in controlled that will constitute a or greater interest defined in sec_355 in controlled distributing has made the following representations in connection with the contribution and the external distribution plr-129346-08 aaa the indebtedness if any owed by controlled to distributing or any successors to distributing after the external distribution will not constitute stock_or_securities bbb no part of the consideration to be distributed by distributing in the external distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder ccc following the external distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees ddd the external distribution will be carried out for the following corporate business purposes enhanced management focus more efficient capitalization increased financial transparency and alignment of management and employee incentives with company performance the distribution of stock of controlled in the external distribution is motivated in whole or substantial part by one or more of these corporate business purposes eee the external distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both fff distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the external distribution except with respect to the payment of the distributing payable in exchange for its assumption of the controlled payables as described above ggg except in connection with the continuing transactions under the intercompany agreements no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the external distribution hhh immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and sec_1_1502-13 as currently in effect further distributing 3’s excess_loss_account in the controlled stock if any will be included in income immediately before the external distribution see sec_1_1502-19 iii payments made in connection with continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain transactions and arrangements under the transition services agreement which may be plr-129346-08 based on cost or cost-plus arrangements and for certain arrangements under the brand licensing agreement jjj no two parties to the external distribution are investment companies as defined in sec_368 and iv kkk the external distribution is not part of plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled lll the external distribution will not be a disqualified_distribution as defined in sec_355 because immediately after the external distribution i no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in distributing that will constitute a or greater interest defined in sec_355 in distributing and ii no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in controlled that will constitute a or greater interest defined in sec_355 in controlled rulings based solely on the information submitted and the representations set forth above we rule as follows the first internal distribution no gain_or_loss will be recognized by distributing upon the distribution of the controlled stock in the first internal distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing upon receipt of the controlled stock in the first internal distribution sec_355 the aggregate basis of the stock of distributing and the stock of controlled in the hands of distributing immediately after the first internal distribution will equal the aggregate basis of the stock of distributing held by distributing immediately before the first internal distribution allocated between the stock of distributing and the stock of controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the stock of controlled received by distributing in the first internal distribution will include the holding_period of the stock of distributing with respect to which the stock of controlled is distributed provided that such stock of plr-129346-08 distributing is held by distributing as a capital_asset on the date of the first internal distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 the second internal distribution no gain_or_loss will be recognized by distributing upon the distribution of the controlled stock in the second internal distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing upon receipt of the controlled stock in the second internal distribution sec_355 the aggregate basis of the stock of distributing and the stock of controlled in the hands of distributing immediately after the second internal distribution will equal the aggregate basis of the stock of distributing held by distributing immediately before the second internal distribution allocated between the stock of distributing and the stock of controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the stock of controlled received by distributing in the second internal distribution will include the holding_period of the stock of distributing with respect to which the stock of controlled is distributed provided that such stock of distributing is held by distributing as a capital_asset on the date of the second internal distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 h and sec_1_312-10 and sec_1_1502-33 the contribution and the external distribution the contribution together with the external distribution will be a reorganization under sec_368 distributing and controlled will each be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for stock of controlled in the contribution sec_361 no gain_or_loss will be recognized by controlled on the receipt of assets of distributing in exchange for stock of controlled in the contribution sec_1032 plr-129346-08 the basis of each asset received by controlled from distributing in the contribution will equal the basis of such asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled from distributing in the contribution will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing upon the distribution to the shareholders of distributing of the stock of controlled in the external distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon the receipt of the stock of controlled in the external distribution sec_355 the aggregate basis of the stock of distributing and the stock of controlled in the hands of each shareholder of distributing immediately after the external distribution including any fractional share interest to which such shareholder may be entitled will equal the aggregate basis of the stock of distributing held by such shareholder immediately before the external distribution allocated between the stock of distributing and the stock of controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the stock of controlled in the hands of any shareholder of distributing immediately after the external distribution including any fractional share interest to which such shareholder may be entitled will include the holding_period of the stock of distributing with respect to which the stock of controlled is distributed provided that such stock of distributing is held by such shareholder as a capital_asset on the date of the external distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 following the external distribution controlled will not be a successor to distributing for purposes of sec_1504 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transactions or any other matter under other provisions of the code or regulations or about the tax treatment of any conditions at the time of or effects resulting from the transactions not plr-129346-08 specifically covered by the above rulings in particular no opinion is expressed regarding whether any of the distributions i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely douglas c bates assistant to the branch chief branch corporate
